Order entered December 8, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00999-CR

                           JACKY SCOTT GARRETT, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-81797-2012

                                          ORDER
         We GRANT the State’s December 7, 2015 motion to extend time to file brief. The brief,

received by this Court on December 7, 2015, is ORDERED timely filed as of the date of this

order.


                                                     /s/   MOLLY FRANCIS
                                                           PRESIDING JUSTICE